WOODLEY, Presiding ■ Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding the appellant to custody for extradition to the State of Florida.
The state offered in evidence the Governor’s Warrant; the requisition of the Governor of Florida and the documents supporting such requisition. It was stipulated that the appellant herein was the person named in the Governor’s Warrant. No evidence was offered in appellant’s behalf.
The proceedings appear regular and the trial court did not err in remanding appellant to custody for extradition.
The judgment is affirmed.